DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed December 22, 2021 are acknowledged.
Examiner acknowledges amended claims 1, 6, 13-16 and 20.
Examiner acknowledges cancelled claims 11-12.
The objection of claim 6 is overcome by Applicant’s amendment.
The rejection of claims 1-3 and 5-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.



Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claim(s) 1-3, 5-6, 8-9, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schoots et al., U.S. Pre Grant Publication 2019/0194847.

	Regarding claims 1,  8 and 16, Schoots discloses polyamide nanofiber nonwovens [0002].  Paragraphs 0010-0011 disclose a method of making a nanofiber nonwoven which includes providing a polyamide polymer composition in a suitable solvent wherein the polyamide has a relative viscosity ranging from 30 to 300 wherein the product has a plurality of nanofibers having an average diameter of less than 1000 nanometers. Paragraph 0012 discloses that preferred polyamides include nylon 6,6 as well as copolymers, blends and alloys of nylon 6,6.  Table 1 discloses examples 1-4 incorporating the limitations for claim 1 for the diameter of the fibers and the relative viscosity.  Paragraph 0070 discloses two different grades of nylon 6,6 were spun into a nonwoven wherein one resin had a relative viscosity of 42 and includes copper halide additive.  Applicant is not specific to the antioxidant.  Examiner is corresponding the copper halides of Schoots as the antioxidant.  


    PNG
    media_image1.png
    194
    350
    media_image1.png
    Greyscale


Regarding claim 2, paragraph 0031 discloses that the fibers are staple fibers.

Regarding 3, paragraph 0031 discloses that the fibers are continuous fibers.

Regarding claim 5, table 1 discloses an air permeability as required by the claim.

Regarding claim 6, paragraph 0070 discloses that the finished nonwovens comprise a polyalphaolefin nanoparticle composition.

Regarding claim 9, examples 1-4 [paragraph 0071] discloses 24 wt% of nylon 6,6.

Regarding claim 19, table 1 discloses that the product has a filtration efficiency as required by the claim.  

9.	Claim 20 is allowed.  Applicant claims a nanofiber nonwoven product comprising polyamide nanofibers, wherein the polyamide of the nanofibers comprises a non-nylon polyamide wherein the polyamide of the nanofibers has a relative viscosity from 4 to 330, and wherein the nanofibers have an average diameter from 100 to 950 nanometers.  The prior art does not provide for the nanofiber nonwoven product comprising non-nylon polyamide.

10.	Claims  4, 7, 10, 13-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a nanofiber nonwoven product as recited in claim 1, further including the nanofiber nonwoven product having a melt point between 223 °C and 390 °C.  Applicant claims a nanofiber nonwoven product as recited in claim 1, further including at least one of polyethylene, a polybutylene terephthalate, a polypropylene, a poly(vinyl chloride), a polymethylmethacrylate, a polystyrene, a poly(vinylidene fluoride), a poly(vinylidene chloride), a polyvinyl alcohol or combinations thereof as recited in claim 7.  Applicant claims a nanofiber nonwoven product as recited in claim 1, further including 1 to 20% of the nanofibers have a fiber diameter of greater than 700 nanometers as recited in claim 10.  Applicant claims a nanofiber nonwoven product as recited in claim 1, further including all the additives are present in a total amount from 0.01 to 49 wt% based on the total weight of the nanofiber nonwoven product as recited in claim 13.  Applicant claims a nanofiber nonwoven product as recited in claim 1, further including the additive comprising a zinc compound as recited in claim 14.  Applicant claims a nanofiber nonwoven product as recited in claim 1, further including the additive comprising zinc oxide as recited in claim 15.  Applicant claims a nanofiber nonwoven product as recited in claim 1, further including the nanofiber nonwoven product having a TDI from 20 to 400 ppm and an ODI from 1 to 200 ppm as recited in claim 17. Applicant claims a nanofiber nonwoven product as recited in claim 1,  further including the nanofiber nonwoven product comprises less than 5000 ppm solvent as recited in claim 18.  The closest prior art,  Schoots et al., U.S. Pre Grant Publication 2019/0194847, teaches polyamide nanofiber nonwovens [0002].  Paragraphs 0010-0011 disclose a method of making a nanofiber nonwoven which includes providing a polyamide polymer composition in a suitable solvent wherein the polyamide has a relative viscosity ranging from 30 to 300 wherein the product has a plurality of nanofibers having an average diameter of less than 1000 nanometers. Paragraph 0012 discloses that preferred polyamides include nylon 6,6 as well as copolymers, blends and alloys of nylon 6,6.  Table 1 discloses examples 1-4 incorporating the limitations for claim 1 for the diameter of the fibers and the relative viscosity.  Paragraph 0070 discloses two different grades of nylon 6,6 were spun into a nonwoven wherein one resin had a relative viscosity of 42 and includes copper halide additive.  Applicant is not specific to the pigment and dye.  Examiner is corresponding the copper halide as the dye.  It is well known within the art that copper halides such as copper chloride are used for mordant dyeing of textiles.  Schoots fails to teach or suggest the limitations of claims 4, 7, 10, 13-15 and 17-18.


Response to Arguments
11.	Applicant's arguments filed December 22, 2022 have been fully considered but they are not persuasive.   Applicant has amended claim 1 clarifying that the relative viscosity is for the polyamide used to form the fibers changing the scope of the claims.  Schoots teaches a copper halide additive in the finished product.  Applicant’s amended claim 1 recites the limitation antioxidant as an additive.  Applicant’s claim is not specific to the antioxidant.  Applicant’s specification discloses in paragraph 0099 that copper halides can be used as antioxidants.  Schoots discloses the copper halides as an additive.  Applicant’s arguments are not persuasive.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s amendment clarifying the relative viscosity is for the polyamide used to form the fibers changed the scope of the claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786